DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, and 13-22,  are pending and being examined.

Response to Amendment
The previous objection of claims 7 and 12 for informalities is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-9, 11-15, 18-20, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments. 

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  
Claim 10 recites the limitation “at least 80% fewer (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups…" in 1-3. However, claim 1 recites a (C1-C12-hydrocarbyl)(C1-C12-hydrocarbyl)aminomethylene group)aminomethylene group. The “C6” appears to be a typographical error.

Claim 16 recites the limitation "where the (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene group…" in 1-3. However, Claim 1 recites a  (C1-C12-hydrocarbyl)(C1-C12-hydrocarbyl)aminomethylene group)aminomethylene group. The “C6” appears to be a typographical error in claim 16.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “further comprising combining a second portion of the capping agent and the uncapped poly(arylene ether) copolymer.” However, it is unclear where the second portion of the capping agent and uncapped copolymer are combined/added in the method of claim 1 such as in the first reaction mixture, the second reaction mixture, or in the product mixture. Furthermore, it is unclear what is a “second portion” of the capping agent, such as if it is a different capping agent or if it is same initial capping agent in claim 1, but is added in different stages. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-15, 21, and 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0041086 A1 to Birsak et al. (hereinafter Birsak).

Regarding claim 13-15, 21, and 22,  Birsak teaches a difunctionalized poly(arylene ether) having the formula 
    PNG
    media_image1.png
    188
    769
    media_image1.png
    Greyscale
, wherein x is 1-50, and z is 0 or 1 (para 62), which meets the claimed copolymer formula cited in claim 13 and 21 with zero amounts of  (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups as R5 and R5 is Q1a. The above is mixed with an olefinically unsaturated monomer to form a curable composition (para 63-64) and postcured at 175 deg C  to form an article (para 67-68 and 84), which meets claims 13-15, 21 and 22. Birsak further teaches the above composition further comprising an adhesion promoter such as an epoxy compound (See claim 20, para 37) wherein the epoxy resins include bisphenol A diglycidyl ether (para 37), or specifically, the adhesion promoter is a styrene-maleic anhydride copolymer (claim 21), which meets the claimed epoxy resins and polymers having ethylenic unsaturation. 
Although, the composition is defined by the process of claim 1, this is a product-by-process claim. Here, Birsak teaches each and every component of the composition such as the thermosetting resin and the capped poly(arylene ether) copolymer. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
	
Claim(s) 13-15, 21, and 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0097069 A1 to Guo et al. (hereinafter Guo).

Regarding claim 13-15, 21, and 22,  Guo teaches a curable composition comprising a thermoset resin and a capped poly(arylene ether) resin (para 36), wherein the thermoset resin is an unsaturated polyester resin (para 39), or an epoxy resin (para 43), and curing promoter (para 46-47), and the curable composition is cured by UV irradiation or heating from 80-300 deg C for a period to be fully cured (para 58), which meets the thermosetting resins and cured composition cited in claims 13-15, 21 and 22.
Guo further teaches the capped poly(arylene ether) resin has the formula 
    PNG
    media_image2.png
    131
    434
    media_image2.png
    Greyscale
, wherein L is 
    PNG
    media_image3.png
    114
    252
    media_image3.png
    Greyscale
, wherein Y is 
    PNG
    media_image4.png
    107
    229
    media_image4.png
    Greyscale
, wherein n=0, Q1 is a C1-C12 hydrocarbyl and not tertiary, Q2 is a hydrogen, halogen or C1-C12 hydrocarbyl, y and z is 0-200, R2-R4 are hydrogen or C1-C12 hydrocarbyl, and R5 and R6 are hydrogen or C1-C12 hydrocarbyl, (para 34), which meets the claimed copolymer formula cited in claim 13 and 21 with zero amounts of (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups as R5 and R5 is Q1a.
Although, the composition is defined by the process of claim 1, this is a product-by-process claim. Here, Guo teaches each and every component of the composition such as the thermosetting resin and the capped poly(arylene ether) copolymer. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
On page 15-16, the Applicant argues that Birsak does not teach the thermosetting resins cited in claims 13, 21 and 22. This is not persuasive because, as cited above, Birsak teaches the composition can further include epoxy resins and styrene-maleic anhydride copolymers.

Allowable Subject Matter
Claims 10, 16 and 17 would be allowable if rewritten to overcome the above objections(s) and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-9, 11, and 18-20, are allowed.
The following is an examiner’s statement of reasons for allowance: As cited above and incorporated herein, Birsak and Guo are the closest prior art.
However, neither Birsak nor Guo teaches the poly(arylene ether) copolymer comprising a phenolic end group ortho-substituted with a (C1-C12-hydrocarbyl)(C1-C12-hydrocarbyl)aminomethylene group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RACHEL KAHN/Primary Examiner, Art Unit 1766